Citation Nr: 1503049	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal.  

The issue of entitlement to a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran contends that his tinnitus is related to his military service due to excessive in-service noise exposure.  Initially, the Board notes that the Veteran has a current diagnosis of tinnitus.  Specifically, a June 2010 VA examiner diagnosed the Veteran with bilateral constant tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Additionally, the Veteran has consistently, competently, and credibly reported that he was exposed to excessive noise in service.  This is supported by the Veteran's DD 214 which notes that he served as an air traffic controller for eight years and nine months.  In his March 2010 service connection claim for tinnitus, the Veteran reported that his tinnitus began during service in 1975.  

The Veteran was afforded a VA examination in June 2010.  The examiner opined that the Veteran's tinnitus is less likely than not related to service although it is "within the realm of medical possibility that this Veteran's tinnitus is associated with the conceded history of military acoustic trauma."  The examiner reasoned that tinnitus was not related to service on the basis that the Veteran reported that "tinnitus became noticeable" approximately ten years ago and that service treatment records were silent for an in-service threshold shift or complaint of tinnitus.  The Board finds that this medical opinion is inadequate.  The examiner relied on the Veteran's statement that his "tinnitus became noticeable" approximately ten years ago.  However, the examiner did not adequately consider the Veteran's competent lay statements that his tinnitus had a "gradual onset," that he did not have civilian or recreational noise exposure, and that he stated in March 2010 that his tinnitus began in 1975.  Moreover, the examiner opined that tinnitus was not related to service as there was no documented in-service threshold shift.  The Board notes that an October 1976 examination report and a February 1979 examination report provide an indication of a threshold shift in both the left and right ear.  Thus, the Board cannot find this examination report to be probative.

While the Veteran's service records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran credible as to his report of the onset of tinnitus in service.  Thus, in light of his approximately nine years as an air traffic controller and his competent and credible March 2010 statement that his tinnitus began in 1975, the Board finds that the Veteran's tinnitus had its onset in service.  After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.      


ORDER

Service connection for tinnitus is granted. 
REMAND

The July 2010 rating decision denied the Veteran's service connection claim for a right shoulder disorder on the basis that a June 2010 VA examination report stated that there was no objective evidence to support a diagnosis of a right shoulder disorder.  However, VA treatment records contained in the Veteran's Social Security Administrative records, noted a right rotator cuff tear.  See August 2012 VA treatment record.  Moreover, the Veteran reported in a September 2011 VA treatment record that a private doctor informed him that he had arthritis of the right shoulder.  As such, a remand is necessary in this case to afford the Veteran a new VA examination to determine the nature, onset, and etiology of any right shoulder disorder found to be present.      

Accordingly, the case is REMANDED for the following action:

1. Gather outstanding pertinent records of VA treatment dated since September 2011 and associate these records with the claims file.

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include records from his 2011 private hospital visit for his right shoulder discussed in his September 2011 VA treatment record.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature or etiology of his right shoulder disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Schedule the Veteran for an appropriate VA examination in order to determine the nature, onset, and etiology of any right shoulder disorder(s) found to be present.  All necessary tests and studies should be undertaken.  The claims file must be made available to the examiner for complete review of the Veteran's pertinent medical history.  

After conducting an appropriate examination of the Veteran, the examiner should diagnose any right shoulder disorder(s) found to be present.  Then, the examiner shall offer an opine as to whether it is at least as likely as not that the Veteran's right shoulder disorder(s) had its onset during service or is otherwise related to service.  The examiner should discuss the October 1974 in-service right shoulder injury.  

A thorough explanation for the conclusions reached should be set forth.

5. Then readjudicate the claim.  The RO should consider the evidence submitted since the March 2012 statement of the case.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


